tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date tax_year ending december 20xx taxpayer_identification_number person to contact employee identification_number employee telephone number phone certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code section c effective january 20xx your determination_letter dated march 20xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes you are not operated exclusively for exempt purposes because your activities are limited to the family and serve a private not public interest also because over of your expenditures were used for personal purposes contributions to your organization are no longer deductible under sec_170 after january 20xx organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosure publication ef y department of the treasury internal_revenue_service tax_exempt_and_government_entities_division irs exempt_organizations examination date date taxpayer id number form tax periods ended 20xx person to contact employee id number telephone number - fax address manager’s contact information employee 1d number telephone number response due_date date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven’t already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you’ll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax-exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we’ve issued this letter letter rev catalog number 34809f request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely maria hooke director exempt_organizations examinations enclosures form 886-a form_6018 letter rev catalog number 34809f or exhibit 20xx schedule number department of the treasury - internal_revenue_service form 886-a date explanations of items name of taxpayer tax identification_number last digits year period ended issue whether continues to qualify for exemption as an organization described in the internal_revenue_code irc sec_501 whether engaged in transactions for personal benefit rather than exclusively for charitable purposes facts recognition of exemption under sec_501 of the internal_revenue_code on august 20xx and was granted tax-exempt status as a c on march 20xx applied for tax-exempt status by filing form_1023 application_for was incorporated on may 20xx in the state of with their approved exempt status was selected for audit to ensure that the activities and operations align was sent letter with attachments on march 20xx attachment form_4564 information_document_request requested information regarding the activities of the organization is an not for profit corporation and a 501_c_3_organization ‘by assisting students in the educational studies in institutions of higher the for the operation of a scholarship program to benefit students who are candidates for degrees at educational organizations the operation of the scholarship program furthers the educational purpose of the learning the historical societies libraries colleges and universities and other organizations described in internal_revenue_code sec_501 on an as-requested basis the is the successor_corporation to the 19xx by death in 20xx at that time the scholarship ' awarded until the estate of disentangled 19xx - 20xx and to which she served as president until her inc was maintained but no scholarships were will also make available genealogical information to state and the status of the family scholarship inc which was incorporated in could be the purpose of the is to provide scholarships for with outstanding scholastic records and to promote genealogical research those individuals who are descendants of descendants descendants are and parish 16xx - 16xx of ‘county by birth or adoption and their spouses ‘these individuals will be eligible to apply for a scholarship for the catalog number 20810w form 886-a rev www irs gov page schedule number department of the treasury - internal_revenue_service or exhibit explanations of items form 886-a date ' name of taxpayer tax identification_number last digits year period ended 20xx for purposes of identifying is relying on a large volume of genealogical information researched and published most recently in the 19xx - 20xx and printed and bound by descendants and spouses referred to above the 10xx-19xx by family in and the and the current board members consist of related does not have a facility that it operates out of meetings between the board members are held through email or phone is the father of in which both are lives in the and on the are descendants of and spouses these individuals will be eligible to apply for a scholarship for the website it states 16xx - 16xx of county parish by birth or adoption and their descendants are those individuals who for an individual to identify if they are a descendant and or spouse the relies on a large volume of genealogical information researched and published most recently in the 19xx - 20xx family in and the 10xx-19xx by through the website applicants prepare and upload their application with all required_documentation once an application is submitted it is then received and reviewed by for accuracy and to insure all qualifications are met if approved applicants are notified by mail checks are signed and issued out by of the organization to the respectable university of the applicant’s choice in tax_year 20xx there were individuals who received a scholarship from these individuals were catalog number 20810w page www irs gov form 886-a rev schedule number department of the treasury - internal_revenue_service form 886-a date name of taxpayer explanations of items tax identification_number last digits year period ended or exhibit 20xx individual's name relationship amount b a j o j o a o j o d a l o a i d birth birth birth birth birth birth birth birth birth birth birth birth o g v o s j o o o o o birth birth birth birth birth n a birth birth birth birth birth birth birth birth o o o o o no application_for to verify relationship status catalog number 20810w page www irs gov form 886-a rev form 886-a date name of taxpayer department of the treasury - internal_revenue_service schedule number explanations of items tax identification_number last digits year period ended 20xx from records provided by descendant of the individuals were dollar_figure family the total amount_paid out for scholarships for these _ all applicants in receipt of the scholarship was a per the 990-pf part for tax_year 20xx the following revenue and expenses were revenue dividends- net gain_or_loss from sale of assets- gross_sales price for all assets- dollar_figure total expenses other professional fees other expenses contributions gifts grants paid total excess of revenue over expenses and disbursements dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure net_investment_income dollar_figure during interview with poa 990-pf line 16b for other professional fees was for a personal matter other than for a qualified exempt_purpose of the foundation that the expense listed on form it was stated by stated that the spouse of the president used income from the foundation’s account for his own personal matters the husband listed the amount on the form_990-pf as an expense of the foundation stated that the amount listed on form_990-pf was understated withdrew a total of dollar_figure from the withdrawn by month are listed before account the following amounts date 20xx 20xx 20xx 20xx 20xx payment dollar_figure page www irs gov form 886-a rev catalog number 20810w schedule number department of the treasury - internal_revenue_service form 886-a or exhibit date explanations of items name of taxpayer tax identification_number last digits year period ended 20xx 20xx 20xx total dollar_figure if using the dollar_figure listed on the 990-pf return under other professional fees line the above expenditures_for personal_use represent of the organizations’ total expenses when using the actual amount of dollar_figure the above expenditures_for personal_use represent of the organizations total expenses law sec_501 exempts from federal_income_tax organizations which are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_507 for purposes of paragraph the term substantial_contributor means any person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or request is received by the foundation from such person income_tax regulations treas reg sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in c if the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals it is organized and operated exclusively for one or more of sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 catalog number 20810w form 886-a rev www irs gov page department of the treasury - internal_revenue_service explanations of items scheaw'e number or exnib tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx sec_1_501_c_3_-1 is an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests 93_tc_596 u s tax ct lexi sec_146 t c no is not exempt from tax under sec_501 of the code as an organization operated exclusively for educational_purposes notwithstanding the existence of truly educational_purposes based largely upon a historic manning homestead and historic artifacts the association's operations were also conducted for the benefit of members of the manning family a nonexempt purpose that is found to be substantial in nature one of petitioner's activities is the preservation of historical manning family records and the updating of vital family statistics this activity is carried on largely through the newsletters which urge kin to forward information on births marriages and deaths to the association and which publish genealogical data on the manning family to assist manning family members in tracing their roots the compilation of genealogical data serves the private and thus nonexempt purposes of the manning family any educational benefit to the public created by petitioner's genealogical activities is incidental the 71_tc_340 the court held that petitioner failed to meet the requirements of sec_501 so it was not tax-exempt under that section the court found that petitioner's purposes primarily served the private interests of family members no matter how diverse and widespread that family was petitioner's activities when aggregated demonstrated that petitioner was primarily serving private interests any educational benefit to the public created by petitioner's activities was incidental to petitioner's private purpose 326_us_279 the supreme court affirmed the lower courts' judgments rejecting that contention stating that pursuit of the taxpayer's organization was to promote not only an ethical but also a profitable business community the exemption was therefore unavailable to the taxpayer whose purpose was not purely educational society of costa rica collectors v commissioner tax ct memo the court entered a judgment in favor of the commissioner finding that the taxpayer was not exempt from taxation under sec_501 the court found that the taxpayer's substantial mail bid sales activity clearly served a private and nonexempt purpose the court held that even if the purpose of the taxpayer's educational activities qualified as educational within the meaning of the statute the presence of the substantial nonexempt activity of mail bed sales negated the taxpayer's claimed exemption catalog number 20810w page www irs gov form 886-a rev department of the treasury - internal_revenue_service explanations of items scheaue number or exhibi tax identification_number last digifs year period ended form 886-a - date name of taxpayer 20xx u s cb radio asso v commissioner tax ct memo the court entered its decision in favor of the commissioner by holding that the radio association did not operate exclusively for exempt purposes because while some of its activities served an educational purpose it failed to prove that its nonexempt purposes were insubstantial 2_tc_441 the court held that amounts paid for the benefit of and to provide special advantages for a designated ward of a charitable_organization held not deductible as charitable_contributions chase v commrr t c memo the court held that held that the amounts deducted by the individual and corporate petitioners in their income_tax returns for the respective years as contributions to the foundation were not deductible and disallowed them and based the ruling on that the foundation does not qualify as an organization the contributions to which are deductible under the provisions of sec_23 of the internal_revenue_code_of_1939 in revrul_56_403 the awarding of scholarships by a foundation solely to undergraduate members of a designated fraternity will not preclude it from exemption from federal_income_tax under sec_501 c of the internal_revenue_code of as an educational_organization revrul_80_302 1980_2_cb_182 an organization that limits its membership to descendants of a particular family compiles family genealogical research data for use by its members for reasons other than to conform to the religious precepts of the family's denomination presents the data to designated libraries publishes volumes of family history and promotes social activities among family members does not qualify for exemption under sec_501 of the code taxpayer position issue in their f1023 application chase v commr t c memo wl and revrul_56_403 as examples of why they meet the requirements of c used 2_tc_441 see exhibit a and exhibit b issue organization has agreed that the amount of dollar_figure listed on line of 16c of the form_990-pf for tax_year 20xx was not a qualified_expenditure of the organization rather served a private purpose the organization included the amount of dollar_figure and an additional dollar_figure on the individual's personal return form_1040 for tax_year 20xx catalog number 20810w page www irs gov form 886-a rev ce department of the treasury internal_revenue_service explanations of items _ schedule number or exhibit form 886-a date name of taxpayer tax identification_number last digits year period ended 20xx government position issue in their f1023 application chase v commr t c memo wl and reveune ruling as examples of why they meet the requirements of c used 2_tc_441 is different from the ruling’s above in the fact that the public is limited to family descendants the application references the amount or size of the group as not the the issue nor is the educational purpose of the scholarship it’s the fact that an individual must be related to the requirements of sec_1_501_c_3_-1 family by birth marriage or by adoption these limitations do not meet the with respect to chase v commr t c memo wl u s and in revrul_56_403 the companies and the fraternity did not limit their scholarships to a particular group the public could apply for positions with the companies and could apply for acceptance into the fraternity it is then at this point that the scholarships become restricted in the the qualifications are restricted to descendants at the outset does not meet the requirements of an exempt_organization under the sec_1_501_c_3_-1 providing of scholarships exclusively for descendants is not consistent with exempt status because it serves a private purpose of the grantor rather than public purpose a preference accorded to family members and relatives is not a criterion like financial need and academic achievement that is related to the purpose the activities taken as a whole were not exclusively in furtherance of exempt purposes primary benefit of the foundation flowed directly to members of the benefit to the general_public was limited based on the qualifications of the scholarship family any the activities of the an organization that limits its membership to descendants of a particular family compiles family genealogical research data for use by its members for reasons other than to conform to the religious precepts of the family’s denomination presents the data to designated libraries publishes volumes of family history and promotes social activities among family members does not qualify for exemption under sec_501 of the code are consistent with revrul_80_302 in that the activities of the inc in that the purposes primarily served the private interests of family members no matter how diverse and widespread that family was and does not qualify for exemption under sec_501 of the code are consistent with the callaway family association catalog number 20810w page www irs gov form 886-a rev form 886-a date name of taxpayer department of the treasury - internal_revenue_service schease number or exhibi tax identification_number last digits year period ended 20xx explanations of items issue more than of the organizations expenditures were not used exclusively for purposes of the organization as described in sec_1_501_c_3_-1 the of the expenditures used by the organization was used for the benefit of private interests conclusion issue the described in sec_501 their activities are limited to the private not public interest is not operating exclusively as a charitable_organization as family and serve a issue the described in sec_501 since over of its expenditures were used for personal purposes is not operating exclusively as a charitable_organization as therefore we have proposed revocation for tax_year 20xx and all subsequent years page www irs gov form 886-a rev catalog number 20810w
